Citation Nr: 0403062	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  03-03 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for hepatitis 
C.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he was infected with hepatitis C 
while in active service.

The veteran was afforded a VA examination in May 2002.  The 
examiner indicated that the veteran's claims folder was not 
available for review.  He concluded that it was as likely as 
not that the veteran's hepatitis C was a result of his 
military service.  

In the June 2002 rating decision, the RO stated that there 
was no medical evidence showing that the veteran's hepatitis 
C occurred in or was caused by service.  The RO disregarded 
the VA examiner's conclusion because it was based on the 
history given by the veteran.  

After having carefully reviewed the record, the Board finds 
that the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002), have not been satisfied with respect to 
the issue on appeal.  The Board notes that the VCAA 
specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  VCAA.  38 U.S.C.A. 
§ 5103A(b)(1), (2).

Even before adoption of the VCAA, the United States Court of 
Appeals for Veterans Claims (Court) had held that the duty to 
assist claimants with the development of their claims 
included affording medical examinations that considered a 
veteran's prior medical examinations and treatment. Colayong 
v. West, 12 Vet App 524, 534 (1999); Fenderson v. West, 12 
Vet. App. 119, 127 (1999).  VA regulations provide that where 
"diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes." 38 
C.F.R. § 4.2 (2003); see 38 C.F.R. § 19.9 (2003). Where the 
Board makes a decision based on an examination report which 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination.'"  Goss v. Brown, 9 
Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993)

Accordingly, this case must be REMANDED to the RO for the 
following action:

1.  The veteran's claims folder should be 
referred to the examiner who conducted 
the May 2002 examination.  The examiner 
should acknowledge review of the claims 
folder in an addendum to the May 2002 
examination report.  The examiner should 
give an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
veteran's hepatitis C is the result of a 
disease or injury not of during period of 
military service from August 1963 to 
August 1967.  If the opinion is in the 
affirmative, the examiner should specify 
the disease or injury (e.g. a risk 
factor) in service that at least as 
likely as not resulted in hepatitis C.  A 
rationale should be given for all 
opinions.  If the examiner who conducted 
the May 2002 examination is unavailable, 
another qualified medical professional 
may furnish the necessary opinion. 

2.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of service connection for hepatitis 
C.  If the desired benefits are not 
granted, a supplemental statement of the 
case should be furnished to the veteran.  
The veteran should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



